 In the Matterof ATLANTA WOOLEN MILLSandTEXTILEWORKERSORGANIZING COMMITTEECase No. R-1,175.Decided February 10, 1939Woolen Textile Industry-Investigation of Representatives:controversy con-cerning representationof employees :refusalof companyto negotiate unlessunion provesmajority-Unit Appropriate for Collective Bargaining:stipulated ;all production-and maintenance employees,excluding clerical and supervisoryemployees ;second hands performing minorsupervisoryduties,not providedfor in stipulation,excluded-Representatives:eligibilityto participate in choice:stipulation asto-Election OrderedMr. Marion A. Prowell,for the Board.Spalding, Sibley, Troutman d" Brock,byMr. Pope E. Brock,ofAtlanta, Ga., for the Company.Mr. C. E. Earnhardt,of Atlanta, Ga., for the T. W. O. C.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 31, 1938, Textile Workers' Organizing Committee,herein called the T. W. O. C., filed with the Regional Director forthe Tenth Region (Atlanta, Georgia) a petition, and on November28, 1938, an amended petition, alleging that a question affectingcommerce had arisen concerning the representation of employees ofAtlanta Woolen Mills, Atlanta, Georgia, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On December 9, 1938, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to Provide for an appropriate hearing upon duenotice.On December 22, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served on the Company and the11 N. L.R. B., No. 23.167 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDT.W. O. C. Pursuant to the notice a hearing was held on January9, 1939, at Atlanta, Georgia, before Tilford E. Dudley, the TrialExaminer duly designated by the Board. The Board and the Com-pany were represented by counsel and the T. W. O. C. by a repre-sentative; all participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner, and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAtlantaWoolen Mills is a Georgia corporation, engaged in themanufacturing of yarn and cloth at its plant in Atlanta, Georgia.Between January 1, 1938, and October 31, 1938, the Company used1,530,517 pounds of assorted materials valued at $245,502, of whichapproximately 75 per cent by volume and by value were purchasedin and delivered to the Company's plant from points outside theState of Georgia.During the same period the Company producedapproximately 815,534 yards of cloth of an approximate value of$440,744, and approximately 663,099 pounds of yarn of an approxi-mate value of $122,640.Ninety per cent of the cloth and 10 per centof the yarn produced by the Company were shipped from its plantto points outside the State of Georgia. In November 1938 the Com-pany employed approximately 366 employees, of which approxi-mately 341 were production and maintenance employees.H. THE ORGANIZATION INVOLVEDTextileWorkers' Organizing Committee is a labor organizationaffiliatedwith the Committee for Industrial Organization, admittingtomembership all production and maintenance employees of theCompany, excluding clerical and supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONOn May 31, 1938, a collective bargaining contract between the Com-pany and the T. W. O. C. expired. Subsequently, the T. W. O. C.requested the Company to enter into negotiations for a new contract,alleging it represented the majority of employees.The Companyrefused to negotiate until documentary proof of the T. W. O. C.'sauthority was exhibited either in the form of membership cards or ATLANTA WOOLEN MILLS169of a signed petition.The T. W. 0. C. refused to reveal the identityof its members by submitting such proof.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE-We find that the question concerning representation, which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing it was stipulated that production and maintenanceemployees of the Company, exclusive of the clerical and supervisoryforces, constitute an appropriate bargaining unit.The status of em-ployees known as second hands was left open. The Company desirestheir inclusion and the T. W. 0. C. their exclusion.The record shows that the duties of the second hands consist inmaintaining machinery, acting in the place of the overseers in theirabsence, and controlling groups of employees by directing them tovarious machines.They have the power to lay a man off temporarilywhen the work is caught up. They are not admitted to membershipin the T. W. 0. C. Although they do not have the power to hireand discharge or to recommend such action, the second hands per-form certain minor supervisory duties.We shall exclude them fromthe unit.We find that the production and maintenance employees of theCompany, excluding clerical and supervisory employees (includingsecond hands), constitute a unit appropriate for purposes of collec-tive bargaining, and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing and prior thereto the T. W. 0. C. claimed to rep-resent a majority of the employees in the unit found appropriate, butoffered no proof of the claim.We find that the question concerningrepresentation which has arisen can best be resolved by an electionby secret ballot.The parties stipulated at the hearing that in theevent of an election the eligibility of employees to vote therein shouldbe determined by reference to the Company's pay roll of November 170DECISIONS OF NATIONAL LABOR RELATIONS BOARD28, 1938. It was further agreed that employees who since that datehad voluntarily resigned or had been discharged for cause should beexcluded.No reason appears for departing from the agreed eligi-bility provisions.Accordingly we shall direct that all employeeswithin the appropriate unit who were on the Company's pay rollon November 28, 1938, excluding those who have since quit or beendischarged for cause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Atlanta Woolen Mills, Atlanta, Georgia,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.The production and maintenance employees of the Company,excluding clerical and supervisory employees (including secondhands), constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing with the Atlanta Woolen Mills, Atlanta, Georgia, an electionby secret ballot shall be conducted within fifteen (15) days fromthe date of this Direction of Election under the direction and super-vision of the Regional Director for the Tenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all the production and maintenance employees whose namesappear on the Company's pay roll on November 28, 1938, excludingclerical and supervisory employees (including second, hands), andall employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by TextileWorkers' Organizing Committee, affiliated with the Committee forIndustrial Organization, for the purpose of collective bargaining. ATLANTA WOOLEN MILLS[SAME TITLE]SUPPLEMENTAL DECISIONANDORDER171March 18, 1939On February 10, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.The Direction of Election directed that an elec-tion by secret ballot be conducted within 15 days from the date ofthe Directionamong allthe production and maintenance employeeswhosenamesappeared on the Company's pay roll on November 28,1938, excluding clerical and supervisory employees (including secondhands), and all employees who hadsincequit or been discharged forcause,to determine whether or not they desired to be represented byTextileWorkers' Organizing Committee, affiliated with the Committeefor Industrial Organization, for the purposes of collective bargaining.Pursuant to the Direction, an election by secret ballot was conductedon February 24, 1939, at Atlanta, Georgia, under the direction andsupervision of the Regional Director for the Tenth Region (Atlanta,Georgia).On February 28, 1939, the said Regional Director, actingpursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, issued and servedupon the parties an Intermediate Report on the ballot.No objectionsor exceptions to the Intermediate Report have been filed by any of theparties.As to the results of the secret ballot, the Regional Director reportedas follows :Total number eligible---------------------- ---------------- 304Total number ballots cast____________________________________ 278Total number ballots castfor Textile Workers' Organizing Com-mittee, affiliated with the C. I. 0__________________________ 94Total number ballotscast againstTextileWorkers'OrganizingCommittee, affiliated with the C. I. 0______________________ 177Total number challenged ballots_____________________________7Total number void ballots___________________________________0Total number blank ballots__________________________________0The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees. The peti-tion for investigation and certification of representatives of em-ployees of Atlanta Woolen Mills, Atlanta, Georgia, will therefore bedismissed. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT ISHEREBY ORDEREDthat the petition for investigation and certifica-tion of representatives of employees of Atlanta Woolen Mills, Atlanta,Georgia, filed by Textile Workers' Organizing Committee, be, andit hereby is, dismissed.11 N. L.R. B., No. 23a.